DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the optional olefin polymer (D)" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim.  Note that this limitation is present in claim 2, however claim 11 depends upon claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN107383627 (herein Jun) in view of US 2007/0173603 (herein Marakami).
In setting forth the instant rejection, a machine translation has been relied upon.  The CN document was supplied with the IDS filed 1/20/21.  The machine translation is supplied with the instant action.
As to claims 1 and 3, Jun discloses a thermoplastic elastomer (see paragraph 2, 4, 14 and examples) composition obtained by dynamically heat (dynamic vulcanization, see paragraph 8, 26 and examples) treating:
A carbodiimide group containing compound (see paragraph 12-13, 48 and examples)
An olefin polymer (see paragraph 20, 46 and examples) having an alkenoic acid group (see paragraph 32, 34 and examples).  The alkenoic acid is reactive with the carbodiimide (see paragraph 38 and examples).
A rubber (also referred to as an elastomer, see paragraph 4, 15, 26 and examples)
A crosslinking agent capable of curing (crosslinking) the elastomer (see paragraph 22-23 and examples).  
The exemplified rubber is ethylene propylene diene rubber (EPDM).  The examples generally read on the claimed invention.
The difference between Jun and the claimed invention is that Jun does not disclose whether or not the rubber is polar.  
Marakami discloses similar compositions comprising reacting a acid modified polyolefin with a carbodiimide.  See paragraphs 5-7 and examples.  Marakami discloses that rubber can have a polar group such as maleation of SEBS rubber (see paragraphs 83-84, 89 and 97).  Thus reading on claim 3.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Jun contains a composition that differs from the presently claimed method by the substitution of a rubber (e.g. EPDM) with a polar rubber (e.g. maleated SEBS rubber).  Additionally, it is evident that the substituted component is known in the art, as it is taught in Marakami as a suitable rubber in the composition.  Additionally, it is evident that a person of ordinary skill in the art could have of utilized EPDM for maleated SEBS rubber  (i.e. by simple substitution) and that the results of the substitution (an elastomer composition) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted the EPDM rubber with a maleated SEBS rubber as taught in Marakami, thereby arriving at the presently claimed invention.
Moreover, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have added maleated SEBS rubber to the composition of Jun because Marakami teaches that it is suitable in the composition as an additional resin. 
As to claims 2 and 10, the composition of Jun comprises unmodified thermoplastic polyolefin (olefin polymer) such as polypropylene.  See paragraph 33 and examples.
As to claims 4 and 5, Jun teaches that maleic anhydride is reactive with the carbodiimide.  See paragraph 32.  The maleated SEBS rubber taught in Marakami is SEBS grafted with maleic anhydride (see paragraphs 83-84, 89 and 97) and/or maleic acid (modified/grafted with an acid).  Thus, the rubber would be reactive with the carbodiimide.  Note that acids have an active hydrogen.
As to claim 6 and 8, the polyolefin is modified with an acid (see paragraph 32, 34, 38 and examples) that reacts with the carbodiimide, which has an active hydrogen by definition.  Thus, both the rubber and polyolefin have the same group that reacts with the carbodiimide.
As to claim 7, Jun is silent on the claimed carbodiimide.  
Marakami teaches that the carbodiimide is a polycarbodiimide with an identical structure and divalent organic group in paragraph 48.  
It would have been obvious to have utilized the polycarbodiimide of Marakami in the composition of Jun because Marakami teaches that such polycarbodiimides are suitable in the composition.   Further, using MPEP 2143, rationale (B), it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted the carbodiimide of Jun with the polycarbodiimide of Marakami (via simple substitution) and thereby arriving at the presently claimed invention.
As to claim 9, the polyolefin is a graft copolymer such as MAH-graft-polypropylene.   See paragraph 34 and examples.  
As to claim 11, the carbodiimide is present in 0.01 to 0.1 parts by weight (per 100 of the resins).  See paragraph 47.  Also see the examples that are within the claimed range.
As to claim 12, Jun is generally silent on the structure of the composition. However, the composition is substantially similar and would have the same structure. 
Moreover, Marakami discloses that the composition should have a sea island (thus a matrix domain structure) with a dispersed phase (particle size) between 0.1 and 20 microns.  See paragraph 109.  Marakami discloses that the size of the particles is controlled by the compatibility between the components by the amount of the carbodiimide functionalized polymer, which ultimately controls the impact resistance, elongation, etc.  See paragraph 110.
Therefore, it would have been obvious at the of the invention to have modified the composition of Jun to have a matrix domain structure and domains of 0.1 to 20 microns as suggested by Marakami because one would want to control the impact and elongation of the final product.  See paragraphs 109-110 of Marakami.
As to claim 13, Jun discloses molded articles (paragraphs 6, 20 and examples) such as pipe fittings (paragraph 6).
As to claim 14, Jun discloses a method of dynamically heat treating the composition simultaneously.  See paragraph 8, 26 and examples.  
As to claim 15, Jun discloses a method of dynamically heat treating the composition simultaneously.  See paragraph 8, 26 and examples.  Further, Case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Also see MPEP 2144.04 IV C.  Further, Marakami discloses exemplifies first forming the reaction product, then mixing with the additional ingredients.   Thus, it would have been obvious to either first mix A and B of Jun, followed by addition of the rest of the components especially considering that Jun teaches that the mixing is to react the polyolefin and the carbodiimide and Marakami exemplifies this embodiments as suitable.  See paragraph 27, 38 and examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764